Citation Nr: 1137613	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from June 1975 to December 2003.

With regard to the issue of entitlement to service connection for prostate cancer, this matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007.  A statement of the case was issued in May 2008, and a substantive appeal was received in June 2008.

With regard to the issues of entitlement to service connection for sleep apnea and restless leg syndrome, this matter comes before the Board on appeal from a June 2008 RO rating decision.  A notice of disagreement was received in June 2008.  A statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has not been afforded a VA examination to provide a diagnostic and etiological analysis addressing his claims of entitlement to service connection for prostate cancer, obstructive sleep apnea, and restless leg syndrome.  The Board finds that VA examinations are warranted to address these issues, and would be helpful in facilitating fully informed appellate review of the issues.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case with regard to each issue.

The Board notes that the Veteran had more than 27 years of active duty service concluding on the last day of 2003.  The disabilities on appeal were raised by claims in 2007 and submission of evidence documenting earlier potentially pertinent symptoms concerning the prostate (at least as early as December 2005), snoring, and restless legs (both at least as early as January 2007).  Given the length of the Veteran's period of active duty service and the proximate chronology of the emergence of the claimed disabilities, full development of the evidence is especially critical to permit clear determination of the probability that any or all of the claimed disabilities may be etiologically linked to the Veteran's military service.

Prostate Cancer

Medical documentation in the claims file clearly confirms that the Veteran was diagnosed with prostate cancer in February 2007, treated with surgical removal in April 2007.  The Veteran's claim of entitlement to service connection for prostate cancer has been denied in the RO adjudication largely due to the finding that diagnostic testing such as laboratory measurements of Prostate-Specific Antigen (PSA) did not show prostate cancer prior to February 2007.  The Board's review of the evidence does not permit the Board to conclude that the Veteran's medical 
records prior to February 2007 rule out the presence of prostate cancer at those times.  The Board notes that the private medical records in the claims-file clearly show that the Veteran was treated for complaints of urinary frequency associated with an enlarged prostate since at least December 2005, and this symptomatology was the only apparent manifestation of the Veteran's prostate disease up until and beyond the time of the prostate cancer diagnosis.  The evidence of record demonstrates that the Veteran sought treatment for nighttime urinary frequency disrupting his sleep for more than a year, with ineffective treatment of what was thought to be merely an enlarged prostate, prior to a biopsy revealing evidence of prostate cancer.

As the Veteran's nocturia appears to have been reasonably associated with the Veteran's prostate cancer diagnosis, the Board finds that any evidence showing in-service manifestations of nocturia must be considered in determining whether the McLendon criteria have been met in this case.  The Veteran testifies, including in his July 2009 substantive appeal statement, that during his "last couple of years on active duty ... I was 'constantly tired' due to 'getting up at night having to go to the bathroom.'  The Board finds that this competent testimony is partially indirectly corroborated by contemporaneous service treatment records, as a September 2003 medical examination/questionnaire sheet shows that the Veteran expressed perceiving a recent decline in his overall health, specifically citing feeling "more tired" as one of three elements of such decline.  This evidence does not clearly confirm symptoms of prostate disease or cancer during service, but does offer some degree of pertinent contemporaneous corroboration of the Veteran's account of having experienced significant symptoms in the final portion of his military service that a medical expert should address in evaluating the likely etiology of the Veteran's prostate cancer.

Additionally, the Veteran has reported that the medical doctors treating his prostate cancer have expressed to him that the specific details of his particular case of prostate cancer indicate that the cancer had been growing for a number of years prior to diagnosis, setting onset during his active duty service.  The Veteran has not submitted any documentation of such a medical opinion, but neither is there any persuasive negative medical evidence on the etiology question at issue.  Given the chronology of facts in this case, the Board finds the Veteran's contentions sufficiently plausible to warrant obtaining a medical opinion to address the question of whether the facts in this case show that it is at least as likely as not that the Veteran's prostate cancer had onset during or an etiological link to his active duty service.  Many of the Veteran's contentions concern the implications and significance of the laboratory testing,  PSA levels, pathological stage characterizations, and Gleason figures; medical findings such as those presented in the February 2009 private medical statement of record and other medical records appear to be potentially pertinent with a significance requiring medical expertise to properly interpret.  The Board may not engage in its own medical analysis or interpret medical findings to draw its own conclusions on medical questions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board must rely upon the medical expertise of appropriate competent professionals.

The Board finds that the McLendon criteria are met in this case.  The Board finds that there is (1) competent evidence of a current disability, and (2) evidence establishing potentially pertinent symptomatology during service, and (3) an indication that the disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The 'low threshold' having been met, a VA examination with an etiology opinion is therefore warranted in this case.

Sleep Apnea and Restless Leg Syndrome

The Veteran is competent to testify that he experiences certain symptoms of sleep disturbance and restless legs.  The Veteran's spouse has submitted testimony (in a January 2008 written statement) that she has observed snoring and restless leg symptomatology in the Veteran since at least as early as 1993; the Veteran's spouse is competent to testify to such observable symptoms.  Significantly, the testimony of potentially pertinent in-service symptomatology is partly indirectly corroborated by September 2003 service examination/questionnaire sheet showing that the Veteran expressed perceiving a recent decline in his overall health, specifically citing feeling "more tired" as one of three elements of the decline.  This evidence does not clearly confirm symptoms of sleep apnea or restless leg syndrome during service, but does offer some degree of pertinent contemporaneous corroboration of the Veteran's account of having experienced significant symptoms in the final portion of his military service that a medical expert should address in evaluating the likely etiology of the Veteran's claimed sleep apnea and restless leg syndrome.

The Board finds that the McLendon criteria are met in this case.  The Board finds that there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The 'low threshold' having been met, a VA examination with an etiology opinion is therefore warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) prostate cancer, (2) sleep apnea, and (3) restless leg syndrome.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations.  All examination findings should be clearly reported.

The appropriate examiner should clearly identify all diagnoses of (1) prostate cancer, (2) sleep apnea, and (3) restless leg syndrome.  As to each such current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  In particular, the September 2003 service treatment record showing the Veteran's complaint of feeling increasingly tired in a manner negatively impacting his health should be specifically discussed in considering each disability in this case.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate.

A rationale should be furnished for all opinions.

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

3.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


